Citation Nr: 1204034	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at her September 2011 Board hearing that she believes a combination of difficulties with the VA examiner and her own underreporting of symptoms have led to an underestimation of the severity of her PTSD since her separation from service in July 2007.  In order to obtain a more accurate picture of the Veteran's PTSD symptomatology since service, the Board finds that a remand for a new VA examination is warranted.  Because of problems that arose with the examinations at the VA Medical Center in Biloxi, Mississippi, the new VA examination must be conducted at the VA Medical Center in Jackson, Mississippi.  

The Board further observes that the most recent VA medical evidence of record is from December 2009.  While this case is on remand, the RO/AMC should obtain the Veteran's medical records from the Biloxi VA Medical Center from December 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from the Biloxi VA Medical Center from December 2009 to the present.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of her service-connected PTSD since her July 2007 separation from service.  This examination must take place at the VA Medical Center in Jackson, Mississippi.

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  The examiner should also assign a global assessment of functioning (GAF) score and provide an explanation as to the meaning of that score.  The examiner should specifically discuss the extent to which the Veteran's PTSD impacts her ability to seek and maintain employment.  The examiner should explain the rationale behind any opinions that are offered.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

